Citation Nr: 0502680	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-07 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected 
ankylosing spondylitis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The appellant had active military service from April 1986 to 
August 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.               

By a February 2004 action, the Board remanded this case for 
additional development.


FINDING OF FACT

In January 2005, prior to the promulgation of a decision by 
the Board, the appellant withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
appellant for the issue of entitlement to service connection 
for a bilateral knee disorder, to include as secondary to 
service-connected ankylosing spondylitis, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.   38 C.F.R. § 20.204 (2004).

By a rating decision, dated in February 2002, the RO denied 
the appellant's claim of entitlement to service connection 
for a bilateral knee disorder, to include as secondary to 
service-connected ankylosing spondylitis.  The appellant 
perfected an appeal in May 2002 as to this issue.  However, 
in a written statement from the appellant, which was 
forwarded to the Board by the appellant's representative, the 
Disabled American Veterans (DAV), in January 2005, the 
appellant withdrew his appeal stating that he wished to issue 
"a stop to the bilateral knee appeal on the docket at the 
Board."  The appellant's written statement is sufficient to 
withdraw the pending issue on appeal.  

In light of the above, the Board recognizes that prior to the 
promulgation of a decision by the Board, the appellant 
indicated that he wished to withdraw his appeal.  As a 
result, no allegation of error of fact or law remains before 
the Board for consideration with regard to the issue of 
entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected 
ankylosing spondylitis.  Hence, the Board finds that the 
appellant has withdrawn his claim as to this issue, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue of entitlement to service 
connection for a bilateral knee disorder, to include as 
secondary to service-connected ankylosing spondylitis, and it 
is dismissed.  


ORDER

The claim of entitlement to service connection for a 
bilateral knee disorder, to include as secondary to service-
connected ankylosing spondylitis, is dismissed.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


